 162DECISIONS OF NATIONAL LABOR RELATIONS BOARDSchuyler Press, Inc.,andLocal One, AmalgamatedLithographers of America,affiliated with Interna-tionalTypographicalUnion,AFL-CIO. Case22-CA-5378January 7, 1974DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING AND PENELLOUpon a charge filed on April 4, 1973, by LocalOne, Amalgamated Lithographers of America, affili-atedwithInternationalTypographicalUnion,AFL-CIO, herein called the Union, and duly servedon Schuyler Press, Inc., herein called the Respon-dent, the General Counsel of the National LaborRelations Board, by the Acting Regional Director forRegion 22, issued a complaint on May 16, 1973,against Respondent, alleging that Respondent hadengaged in and was engaging in unfair laborpractices affecting commerce within the meaning ofSection 8(a)(5) and (1) and Section 2(6) and (7) of theNational Labor Relations Act, as amended. Copiesof the charge, complaint, and notice of hearingbefore an Administrative Law Judge were dulyserved on the parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on December 19,1972,followingaBoardelectioninCase22-RC-5407 the Union was duly certified as theexclusive collective-bargaining representative of Res-pondent's employees in the unit found appropriate, Iand that, commencing on or about March 2, 1973,and at all times thereafter, Respondent has refused,and continues to date to refuse, to bargain collective-lywith the Union as the exclusive bargainingrepresentative, although theUnion has requestedand is requesting it to do so. On May 21 and June 14,1973,Respondent filed its answer and amendedanswer to the complaint admitting in part, anddenying in part. the allegations in the complaint.On June 29, 1973, counsel for the General Counselfiled directly with the Board a Motion for SummaryJudgment. Subsequently, on July 11, 1973, the Boardissued an order transferring the proceeding to theBoard and a Notice To Show Cause why the GeneralCounsel's Motion for Summary Judgment should notbe granted. Respondent thereafter filed a response toNotice To Show Cause, called Reply to Motion forSummary Judgment.Pursuant to the provisions of Section 3(b) of the1Official notice is taken of therecord inthe representation proceeding,Case 22-RC-5407, asthe term"record" is definedin Sees102.68 and102 69(f) of theBoard'sRules and Regulations,Series 8. as amended. SeeLTV Electrosystems, Inc,166 NLRB938, enfd 388F 2d 683 (C.A 4, 1968);NationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and response to theNotice To Show Cause, the Respondent contendsthat, for the reasons fully set forthin itsrequest forreview in the underlying representationCase22-RC-5407, the Union had been improperly certi-f ied by the Regional Director and that the unique anddistinctive factual and legal issues raised therebywith respect to the Regional Director's powers inrepresentation cases, and with respect to due processin representation hearings, require either a hearingbefore an Administrative Law Judge or a review bytheBoard itself without a hearing. The GeneralCounsel argues that all materialissueshave beenadmitted in the Respondent's answer or had beenpreviously determined in the representation proceed-ing and that, therefore,no issuesexistwhich arelitigable before the Board or which require a hearing.We agree with the General Counsel.Our review of the record herein reflects thatpursuant to an approved Stipulation for CertificationUpon Consent Election, an election was conductedin the stipulated lithographic production employeesunit.After the election which was won by the Unionand prior to certification, Asbury Park Typographi-cal Union No. 721, AFL-CIO, herein called Typog-raphers. claimed,in itsFebruary 20, 1973, letter ofprotest, that it had an interest in the representationproceedingsincesome three or four of the unitemployees were performing work covered by itscurrent contract with the Respondent. Accordingly,and pursuant,inter alia,to the stipulation of theUnion "that [the Acting Regional Director] maynullify the election," the Acting Regional Director,by order dated November 10, 1972, withdrewapproval of the Stipulation for Certification UponConsent Election, declared the election to be nulland void, and directed a hearing on the questionconcerning representation.During the first day of the hearing, November 24,1972, the Typographers, by letter of the same date,withdrew its protest and objections to the election asexpressedin itsletter of September-20, 1972. On thesecond day of the hearing, November 28, 1972, theUnion withdrew its agreement to the nullifying orderofNovember 10, 1972, and requested that theGoldenAge BeverageCo..167NLRB 151,enfd 415F.2d 26 (C.A 5, 1969),IntertypeCo v. Penello,269 FSupp. 573 (D C Va., 1967);Follett Corp.,164NLRB 378, enfd.397 F.2d 91 (C.A.7, 1968);Sec. 9(d) of the NLRA.208 NLRB No. 35 SCHUYLERPRESS, INC.Stipulation for Certification Upon Consent Electionbe reinstated and that it be certified as collective-bargaining representative on the basis of the electionresults.The Respondent opposed this request argu-ing that once nullified, the stipulation and electioncould not be revived. Also, at the hearing, theRespondent and Union contested the unit inclusionof three employees. The Respondent, announcingthat it was not prepared at the time to litigate thisissue, requested a continuance. When the continu-ance was denied, it left the hearing without present-ing evidence on this issue. Thereafter, however,evidence from the Union's witnesses was received onthe unit placement issue and the hearing closed.Subsequently, the Respondent submitted a brief, amotion to reopen the hearing, and affidavits on theunit inclusion issue.In his Decision, Supplemental Order, and Certifi-cation of Representative issued on December 19,1972, the Regional Director (1) denied the Respon-dent's motion to reopen the record and to receive theaffidavits into evidence because the Respondent hadbeen given sufficient opportunity to introduce theevidence at the hearing, (2) vacated the November10, 1972, Order Withdrawing Approval of Stipula-tion for Certification, Nullifying Election and NoticeofHearing because no substantive factual reasonexisted for not certifying the results of the election,especially in view of the valid election recentlyconducted with the consent of the parties and of thewithdrawal of the Typographer's protest, and (3)certifiedthe Union because it had received amajority of the votes cast in the election.Thereafter, the Respondent filed with the Board arequest for review in which it sought reopening of thehearing on the unit inclusion issue and in which itbasicallycontended, in substance, that (1) theRegionalDirector had no power retroactively torevive and validate, against the will of the Respon-dent, the stipulation for the election and the electionitself, after he had earlier nullified and declared bothof them null and void to which action the parties hadstipulated; and (2) the continuation of the hearingafter the withdrawal of the Typographers resulted inactions prejudicial to the Respondent primarily withrespect to the issue of the unit inclusion of threeemployees. On February 7, 1973, the Board deniedthe request for review on the ground that it raised nosubstantial issues warranting review. In the instantproceeding, the Respondent is, in effect, seekingreconsideration of, and attempting to relitigate, thesame identical issues raised by its request for reviewwhich were raised and determined in the underlying163representation proceeding and the determination ofwhich, upon review, we now reaffirm.It is well settled that in the absence of newlydiscovered or previously unavailable evidence orspecial circumstances a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.2All issues raised by the Respondent in thisproceeding were or could have been litigated in theprior representation proceeding, and the Respondentdoes not offer to adduce at a hearing any newlydiscovered or previously unavailable evidence, nordoes it allege that any special circumstances existherein which would require the Board to reexaminethe decision made in the representation proceeding.We therefore find that the Respondent has not raisedany issue which is properly litigable in this unfairlabor practice proceeding.We shall, accordingly,grant the Motion for Summary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTAt all material times herein the Respondent, a NewJersey corporation, hasmaintained its principaloffice and place of business at 1314 Rose Avenue,Ocean Industries Park, Ocean, New Jersey, where ithas been continuously engaged in the business of jobprinting and related services. During the preceding12months, a representative period, the Respondentcaused to be purchased, transferred, and delivered toitsOcean facility paper products and other goodsand materials valued in excess of $50,000 which weretransported to said facility directly from States otherthan the State of New Jersey.We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatitwill effectuate the policies of the Act to assertjurisdiction herein.II.IHE LABOR ORGANIZATION INVOLVEDLocal One, Amalgamated Lithographers of Ameri-ca, affiliated with International Typographical Un-ion,AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.2 SeePittsburgh Plate Glass Co v. NLRB,313 U S 146, 162 (1941),Rules and Regulations or the Board,Sees. 102.67(f) and 102.69(c) 164DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THE UNFAIR LABOR PRACTICESA.TheRepresentation Proceeding1.The unitThe following employees of the Respondentconstitute a unit appropriate for collective-bargain-Ing purposes within the meaning of Section 9(b) ofthe Act:All lithographic productionemployees em-ployed at Respondent'sOcean,New Jersey,facility,but excluding all office clericalemploy-ees, professionalemployees, guardsand supervi-sors as definedin the Act.2.The certificationOn September15, 1972,a majority of the employ-ees of Respondent in said unit,in a secret ballotelectionconducted under the supervision of theRegionalDirector for Region 22, designated theUnionas their representative for the purpose ofcollectivebargainingwith the Respondent. TheUnion was certified as the collective-bargainingref resentativeof theemployees in said unit onDecember19, 1972,and the Union continues to besuch exclusive representative within the meaning ofSectioi ,9(a) of the Act.B.The Request ToBargain and Respondent'sRefusalCommencing on or aboutDecember 1972 andFebruary 15, 1973. andat all times thereafter, theUnion hasrequested the Respondent to bargaincollectivelywithitas the exclusive collective-bar-gaining representativeof all the employees in theabove-describedunit.Commencingon or aboutMarch 2,1973, and continuing at all times thereafterto date,the Respondent has refused, and continuesto refuse,to recognize and bargainwith the Union asthe exclusive representative for collective bargainingof all employees in said unit.Accordingly,we find thattheRespondent has,iinceMarch 2, 1973, andat all times thereafter,refused tobargain collectively with the Union as theexclusive representativeof the employees in theappropriateunit,and that, by such refusal,Respon-dent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the Act.IV.THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII,above,occurring in connection with its opera-tions described in section I. above,have a close,intimate,and substantial relationship to trade,traffic,and commerce among the several States andtend to lead to labor disputes burdening andobstructing commerce and the free flow of com-merce.V.THE REMEDYHaving found that Respondent has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(5) and(1) of the Act, weshall order that it cease and desist therefrom, and,upon request,bargain collectively with the Union asthe exclusive representative of all employees in theappropriate unit,and, if an understanding is reached,embody suchunderstanding in a signed agreement.Inorder to insure that the employees in theappropriate unit will be accorded the services of theirselected bargaining agent for the periodprovided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commenc-es to bargain in good faith with the Union as therecognized bargaining representative in the appropri-ate unit.SeeMar Jac Poultry Company, Inc., 136NLRB 785;Commerce Companyd/b/a Lamar Hotel,140 NLRB 226, 229,enfd.328 F.2d 600 (C.A. 5,1964), cert,denied 379 U.S. 817 (1964);BurnettConstructionCompany,149 NLRB 1419,1421, enfd.350 F.2d 57 (C.A. 10, 1965).The Board,upon the basis of the foregoing factsand the entire record,makes the following:CONCLUSIONS OF LAW1.SchuylerPress, Inc., is an employer engaged incommerce within the meaning of Section 2(6) and (7)of the Act.2.LocalOne,AmalgamatedLithographers ofAmerica,affiliated with InternationalTypographicalUnion, AFL-CIO,is a labor organization within themeaning of Section 2(5) of the Act.3.All lithographicproduction employees em-ployed atRespondent's Ocean,New Jersey, facility,but excluding all office clerical employees,profes-sional employees, guards and supervisors as definedin the Act,constitute a unit appropriate for thepurposesof collective bargaining within the meaningof Section9(b) of the Act.4.SinceDecember19, 1972,the above-namedlabor organization has been and now is the certifiedand exclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5.By refusing on or about March 2,1973, and at SCHUYLERPRESS,INC165all times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respon-dent has interfered with, restrained, and coerced, andis interfering with, restraining, and coercing, employ-ees in the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby orders that Respondent,Schuyler Press, Inc., its officers, agents, successors,and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningratesof pay, wages, hours, and other terms andconditions of employment with Local One, Amalga-mated Lithographers of America, affiliated withInternationalTypographical Union, AFL-CIO, asthe exclusive bargaining representative of its employ-ees in the following appropriate unit:All lithographic production employees em-ployed at Respondent's Ocean, New Jersey,facility, but excluding all office clerical employ-ees, professional employees, guards and supervi-sorn as defined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at its Ocean, New Jersey, facility copies ofthe attached notice marked "Appendix."3 Copies ofsaid notice, on forms provided by the RegionalDirector for Region 22, after being duly signed byRespondent's representative, shall be posted byRespondent immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereaf-ter, in conspicuous places, including all places wherenotices to employees are customarily posted. Reason-able steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or coveredby any other material.(c)Notify the Regional Director for Region 22, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.J In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the wordsin the noticereading "Posted by Orderof the National LaborRelations Board" shallread "PostedPursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational LaborRelations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with LocalOne, Amalgamated Lithographers of America,affiliatedwith International Typographical Un-ion, AFL-CIO, as the exclusive representative ofthe employees in the bargaining unit describedbelow.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tiveof all employees in the bargaining unitdescribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if an understanding is reached,embody such understanding in a signed agree-ment. The bargaining unit is:All lithographic production employeesemployed at Respondent's Ocean, NewJersey,facility,but excluding all officeclerical employees, professional employees,guards and supervisors as defined in the Act.SCHUYLER PRESS, INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This noticemust remainposted for 60 consecutive 166DECISIONSOF NATIONALLABOR RELATIONS BOARDdays from the date of posting and must not beBoard'sOffice,FederalBuilding,16th Floor, 970altered, defaced, or covered by any other material.Broad Street, Newark, New Jersey 07102, TelephoneAny questions concerning this notice or compli-201-645-2100.ance with its provisions may be directed to the